DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 11/10/2021.
Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the phrase “providing a box template … erect the box form the box template” renders claim 1 vague and indefinite because it is unclear what is considered a box template.  The term “template” is understood as a type of a gauge, pattern, or mold used as a guide to the form of a piece being made.  The term “blank” is understood as a piece of material prepared to be made into something by a further operation.  The quoted phrase disclose providing a template but also disclose using the template like a blank.  It is unclear if the material provided is a template or a blank.  For examining purposes, the phrase is interpreted as “providing a box blank … erect the box form the box blank”.
Regarding claim 12, the phrase “after performing the one or more additional folds, attaching at least one additional panel of the plurality of panels” renders claim 12 vague and indefinite because it is unclear what additional panel is being attached.  Claim 12 is dependent of claim 1.  Claim 1 discloses performing one or more additional folds to completely erect the box, and discloses, after performing the one or more additional folds, applying the additional securing element to maintain the folded panels in the erected box.  The box blank formed into the completely erect box is interpreted as a finished box with all the panels attached in such a manner that ensures that erect box remains in its erect state.  It is unclear what additional panels are being attached to cause the already completely erect box to become further erect and that further ensures the already erect box remains in its erect state.  For examining purposes, the phrase is interpreted as “attaching at least two panels of the plurality of panels together with the 
Claims 2-11 and 14 are dependent of claim 1 and include all the same limitations.
Regarding claim 15, the phrase “providing a box template … folding a second subset of the panels of the box template to form a closed box” renders claim 15 vague and indefinite because it is unclear what is considered a box template.  The term “template” is understood as a type of a gauge, pattern, or mold used as a guide to the form of a piece being made.  The term “blank” is understood as a piece of material prepared to be made into something by a further operation.  The quoted phrase disclose providing a template but also disclose using the template like a blank.  It is unclear if the material provided is a template or a blank.  For examining purposes, the phrase is interpreted as “providing a box blank … folding a second subset of the panels of the box blank to form a closed box”.
Claims 16-20 are dependent of claim 15 and include all the same limitations.
Regarding claim 21, the phrase “providing a box template … folding a second subset of the panels of the box template to form a closed box” renders claim 21 vague and indefinite because it is unclear what is considered a box template.  The term “template” is understood as a type of a gauge, pattern, or mold used as a guide to the form of a piece being made.  The term “blank” is understood as a piece of material prepared to be made into something by a further operation.  The quoted phrase disclose providing a template but also disclose using the template like a blank.  It is unclear if the material provided is a template or a blank.  For examining purposes, the phrase is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11-12,  and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference de Boer et al. (2019/0092513).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),
wherein the box blank (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), making one or more initial folds in the box blank (10) to form a partially folded box blank (10);
after making the one or more initial folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,

after attaching the at least two panels (14, 16, 26, 28) together with the adhesive, performing one or more additional folds in the box blank (10) to completely erect the box (84) from the box blank (24); and
after performing the one or more additional folds, applying one or more additional securing elements (92) to an exterior surface of the erected box (84) to maintain the folded panels of the erected box (84) such that the completely erected box (84) remains in the erected state.
(Figure 1-2, 6, 19-20 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 65)
Regarding claim 2, de Boer et al. disclose providing a box blank (24) forming one or more cuts (32) and one or more creases (20, 22) in a sheet material and applying the adhesive to the one or more panels. (Page 3 paragraph 42, 45, 46)
Regarding claim 3, de Boer et al. disclose applying adhesive to the one or more panels (14, 16, 26, 28) comprises applying glue or double-side tape to the one or more panels. (Page 3 paragraph 45)
Regarding claim 5, de Boer et al. disclose providing the box blank (24) comprises applying the adhesive to the one or more panels. (Page 3 paragraph 45)
Regarding claim 6, de Boer et al. disclose making the one or more initial folds comprises folding one or more of the panels (14, 16, 26, 28) to bring planar surfaces of 
Regarding claim 7, de Boer et al. disclose folding the one or more panels (14, 16, 26, 28) to bring planar surfaces of the one or more panels (14, 16, 26, 28) into contact with one another comprises folding the one or more the panels (14, 16, 26, 28) so that the adhesive is disposed between the planar surfaces of the one or more panels (14, 16, 26, 28). (Figure 1-2 and Page 3 paragraph 45)
Regarding claim 11, de Boer et al. disclose positioning an item (50) to be packaged within the erected box (84) in the partially folded box (10) after making the one or more initial folds. (Figure 6 and Page 4 paragraph 54)
Regarding claim 12, de Boer et al. disclose after performing the one or more additional folds, attaching at least two panels (14, 16, 26, 28) of the plurality of panels (12, 14, 16, 18, 26, 28) together with the one or more additional securing elements (92), wherein the one or more additional securing element (92) is configured to stabilize the folded panels of the completely erected box (84) such that the completely erected box (84) remains in its erected state even without user assistance. (Figures 19-20 and Page 5 paragraph 65)
Regarding claim 14, de Boer et al. disclose the applying one or more additional securing elements (92) comprises applying one or more straps, tape, staples, glue, or combination thereof to the exterior surface of the erected box. (Figure 20 and Page 5 paragraph 65)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) as applied to claim 3 above, and further in view of reference Nigrosh (3973475).
Regarding claim 4, de Boer et al. disclose the claimed invention as stated above but do not disclose the glue comprises at least one of an elastic glue, a long time open glue, a pressure sensitive glue, or a pressure activated glue.
Nigrosh discloses a glue application system that applies glue to a flat box blank, wherein the glue comprises pressure activated glue. (Column 1 lines 49-58, Column 4 lines 53-62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the glue of de Boer et al. by incorporating the pressure activated glue as taught by Nigrosh, since column 4 lines 57-62 of Nigrosh states such a modification would ensure the glue does not permanently bond the panels until the pressure is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) as applied to claim 1 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 8, de Boer et al. disclose the claimed invention as stated above but do not disclose the to-be-packaged item is positioned on the box blank prior to making the one or more initial folds.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box blank (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the to-be-packaging item on the box blank prior to making the initial folds as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Feijen et al. (2015/0360433) as applied to claim 8 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 9, de Boer et al. modified by Feijen et al. disclose the claimed invention as stated above but do not explicitly disclose the one or more initial folds 
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package blank (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
Regarding claim 10, de Boer et al. modified by Feijen et al. and Gorski et al. disclose attaching the at least one panel to the to-be-packaging item (de Boer et al. – 50) with adhesive disposed on the at least one panel. (Gorski et al. – Column 7 lines 17-21, 41-45)

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429).
Regarding claim 15, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box blank (24),

wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box blank (24), folding a first subset (14, 16, 26, 28) of panels of the box blank (24) to form a partially folded box blank (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, attaching the first subset (14, 16, 26, 28) of panels together to hold the box blank (24) in the partially folded configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the first subset (14, 16, 26, 28) is used to attach the first subset (14, 16, 26, 28) of panels together;
after attaching first subset (14, 16, 26, 28) of panels together with the adhesive, folding a second subset (74, 76, 78, 82) of the panels of the box blank (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon; and
after folding the second subset (74, 76, 78, 82) of the panels, attaching the second subset (74, 76, 78, 82) of the panels together to hold the box blank 
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
(Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive disposed on the one or more panels of the second subset is disposed on thereon before the folding the first subset of panels, and do not disclose, after attaching the second subset of the panels together, applying one or more additional securing elements.
Felis disclosed a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box blank (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the disposing of the adhesive onto the second subset of panels prior to the folding of the first subset of panels as taught by Felis, since column 2 lines 36-41 states such a modification allows the box blank is ready to be erected prior to the folding.
Arlin disclose a process comprising the steps of: providing a sealed container (40); applying a securing element (54) onto the exterior surface of the sealed container 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of applying an additional securing element as taught by Arlin, since column 3 lines 4-7 of Arlin states such a modification would reduce or eliminate tampering or thief of the packaging.
Regarding claim 16, de Boer et al. modified by Felis and Arlin disclose packaging an item (de Boer et al. – 50) in the box (de Boer et al. – 84). (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 19, de Boer et al. modified by Felis and Arlin disclose packaging the item (de Boer et al. – 50) in the box (de Boer et al. – 84) comprises positioning the item (de Boer et al. – 50) in the box blank (de Boer et al. – 24) when the box blank (de Boer et al. – 24) is in the partially folded configuration. (de Boer et al. – Figure 6 and Page 4 paragraph 54)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429) as applied to claim 16 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 17, de Boer et al. modified by Felis and Arlin disclose the claimed invention as stated above but do not disclose positioning the item on a panel of the packaging blank prior to the folding the first subset of the panels.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging blank prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609), Arlin (5507429), and Feijen et al. (2015/0360433) as applied to claim 17 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 18, de Boer et al. modified by Felis, Arlin, and Feijen et al. disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package blank (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Arlin (5507429) as applied to claim 19 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 20, de Boer et al. modified by Felis and Arlin disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 
Regarding claim 21, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box template (24),
wherein the box template (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box template (24), folding a first subset (14, 16, 26, 28) of panels of the box template (24) to form a partially folded box template (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, folding a second subset (74, 76, 78, 82) of the panels of the box template (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon prior to the folding of the first subset of the panels; and
attaching the second subset (74, 76, 78, 82) of the panels together to hold the box template (24) in the close box (84) configuration even without assistance from a user or machine,

 (Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive is disposed on the first subset of panels and second subset of panels prior to the folding of the first subset of panels, and do not disclose attaching at least one panel of the first subset of panels to the item.
Felis disclosed a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box template (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the disposing of the adhesive onto the second subset of panels prior to the folding of the first subset of panels as taught by Felis, since column 2 lines 36-41 states such a modification allows the box template is ready to be erected prior to the folding.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
.

Response to Arguments
The Amendments filed on 11/10/2021 have been entered.  Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the arguments, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference de Boer et al. (2019/0092513), Examiner finds the arguments not persuasive.
Applicant states:
Boer, the only reference cited against claim 1, does not disclose the use of both pre-applied adhesives used to secure some panels in a partially erected state and an additional securing element to secure the box template as a completely erected box.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of pre-applied adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 discloses “providing a box template, the template having a plurality of panels, one or more panels of the plurality of panels having an adhesive disposed thereon; after providing the box template, making one or more initial folds in the box template to form a partially folded box template”.  Claim 1 does not disclose the step of using pre-applied adhesive.  It is also unclear what is considered pre-applied adhesive.  Adhesive applied prior to the formation of the blank could be interpreted as pre-applied adhesive.  Adhesive applied prior to the folding of the first subset of panels could also be interpreted as pre-applied adhesive.
On page 3 paragraph 45, de Boer et al. disclose attaching the joining flaps (26, 28) to the side panels (14, 16) by “gluing a respective portion of the side panels 14 and 16 to the respective flap 26 resp. 28 of the first end panel after folding the first end panel 18”.  Since the joining flaps are glued to the side panels after the end panel is folded, the joining flaps are interpreted to have glued prior to the folding end panel.  Therefore, de Boer et al. does disclose providing the blank with one or more panels with adhesive, 
On page 4 paragraph 54, de Boer et al. disclose the prefolded blank is arranged so that items can be situated against the end panel and side panel.  Since the prefolded blank is stable enough to support items against the end panel and side panel, the prefolded blank is interpreted to be stable enough such that the prefolded blank remains in the partially folded state even without assistance from a user or machine. 
On page 5 paragraph 65, de Boer et al. disclose the prefolded blank is folded into the completed box and disclose “placing a strip of adhesive tape 92 over the ends of both top panels 78 and 82”.  Since the adhesive tape is applied to the ends of the both top panels, the adhesive tape is interpreted as an additional securing element applied to the exterior surface of the box.
Therefore, de Boer et al. do disclose providing a blank with adhesive and using an additional securing element to secure the box template as a completely erected box.
Applicant states:
In another embodiment of Boer (see paragraph [0063] and Figures 16 and 17), Boer also discloses the use of adhesive strips 90, in contrast to claim 1, Boer does not disclose the use of adhesive strips 90 in combination with adhesive tape 92.

In the rejection of claim 1 in view of reference de Boer et al., the adhesive strips (90) is never referred to nor is the embodiment should Figures 16 and 17.  Therefore, Applicant’s arguments that the adhesive strips (90) is different from the adhesive in claim 1 and the argument that the embodiment shown in Figures 16 and 17 do not read on the claim 1 are rendered moot because they do not apply to rejection of claim 1.

On page 5 paragraph 65, de Boer et al. disclose the prefolded blank is folded into the completed box and disclose “placing a strip of adhesive tape 92 over the ends of both top panels 78 and 82”.  Since the adhesive tape is applied to the ends of the both top panels, the adhesive tape is interpreted as an additional securing element applied to the exterior surface of the box.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference de Boer et al. (2019/0092513) modified by reference Felis (4750609), in view of the amendments to claim 15, Examiner withdraws the 103 rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Arlin (5507429).

In response to the arguments of the rejections under 35 U.S.C. 103 with reference de Boer et al. (2019/0092513) modified by references Felis (4750609) and Gorski et al. (4050579), Examiner finds the arguments not persuasive.

For instance, even if Boer, Felis, and Gorki were combined, they still would not disclose the initial folding and attachment steps where a subset of panels is folded and attached to a to-be-packaged item as recited in claim 21.  Rather, Gorski’s initial folding and attachment steps relate to forming the divider wall 146, not to attaching panels to the articles 160, 162.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gorski et al. is not relied upon for the teaching of folding a first subset of panels folding a second subset of panels, and attaching the second subset of panels together.  Gorski et al. is relied upon for the teaching folding panels and attaching said panels to a to-be-packaged item.
De Boer et al. is relied upon for the teaching of providing a blank, folding a first subset of panels, folding a second subset of panels, and attaching the second subset panels together.
When modifying de Boer et al. in view of Gorski et al., the method the steps of: folding a first subset of panels, attaching the first subset of panels to a to-be-packaged item, folding a second subset of panels; and attaching the second subset of panels together.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 7, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731